PER CURIAM:
Jessie Lamont Bagley appeals the district court’s order denying Bagley5s motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2102). We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district *257court.* United States v. Bagley, No. 5:06— cr-00185-BO-l (E.D.N.C. filed May 2, 2013; entered May 3, 2013); see also 4th Cir. R. 34(b) (limiting appellate review to issues raised in informal brief). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 While Bagley's informal brief challenges his career offender designation under United States v. Davis, 720 F.3d 215 (4th Cir.2013), this argument was not raised in the district court and is not properly before us. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993) (stating that arguments raised for first time on appeal generally will not be considered).